      Case 2:21-cv-00122-JTM-KWR Document 28 Filed 03/01/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


TRAFFIC JAM EVENTS, LLC                                        CIVIL ACTION

VERSUS                                                         NO: 2:21-CV-122

WILLIAM LILLEY AND LILLEY                                      SECTION: “H”
CONSULTING, INC.

                             ORDER AND REASONS
       Before the Court is Plaintiff’s Unopposed Motion for Leave to File First
Amended Verified Complaint for Damages and application for Preliminary
Injunction and Permanent Injunction (Doc. 27). “[M]any district courts—
including this Court—routinely deny as moot motions to dismiss that are filed
prior to an amendment of a complaint.”1 Accordingly,
       IT IS ORDERED that Plaintiff, Traffic Jam Events, LLC is granted
leave to file the First Amended Verified Complaint for Damages and
Application for Preliminary Injunction and Permanent Injunction attached to
its motion, and the Clerk of Court is hereby ordered to index the attached
pleading accordingly.
       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss for
Failure to State a Claim (Doc. 21) is hereby DENIED AS MOOT WITHOUT
PREJUDICE.



      Jefferson Cmty. Health Care Centers, Inc. v. Jefferson Par. Gov’t, No. 16-12910, 2016
       1

WL 4429953, at *2 (E.D. La. Aug. 22, 2016).
                                            1
Case 2:21-cv-00122-JTM-KWR Document 28 Filed 03/01/21 Page 2 of 2




               New Orleans, Louisiana this 1st day of March, 2021.


                             ____________________________________
                             JANE TRICHE MILAZZO
                             UNITED STATES DISTRICT JUDGE




                               2
